             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 1 of 13




 1                                                              The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

      DANIELLE LLERA,
 9                                                         NO. 2:19-cv-00445-RSL
                                            Plaintiff,
10                                                         PROTECTIVE ORDER
              v.
11
      TECH MAHINDRA (AMERICAS) INC., a
      Delaware Corporation,
12
                                          Defendant.
13

14 1.        PURPOSES AND LIMITATIONS

15           Discovery in this action involves production of confidential, proprietary, or private

16 information for which special protection is warranted. Specifically, Plaintiff has requested

17 information related to Defendant’s customers, including customer contracts, revenue and

18 financial information related to such customers, and Defendant’s policies as it relates to

19 incentive plans and commissions for Defendant’s employees.

20           Accordingly, Defendant hereby petitions the Court to enter the following Protective

21 Order. The parties acknowledge that this agreement is consistent with LCR 26(c). It does not

22 confer blanket protection on all disclosures or responses to discovery. The protection it affords

23 from public disclosure and use extends only to the limited information or items that are entitled

     PROTECTIVE ORDER - 1
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 2 of 13




 1 to confidential treatment under the applicable legal principles, and it does not presumptively

 2 entitle parties to file confidential information under seal.

 3 2.        “CONFIDENTIAL” MATERIAL AND “ATTORNEY’S EYES ONLY”

 4           “Confidential” material shall include without limitation the following documents and

 5 tangible things produced or otherwise exchanged:

 6                    (a)         Confidential information regarding Defendant’s customers, including

 7 services provided to customers, contracts with customers, and financial information related to

 8 Defendant’s customers, specifically T-Mobile USA;

 9                    (b)         Confidential information regarding Defendant’s business strategies and

10 business plans;

11                    (c)         Confidential information relating Defendant’s sales incentive plans and

12 commission and bonus structures; and

13                    (d)         Confidential information relating to commissions and/or bonuses paid to

14 Defendant’s employees.

15           The parties may, in the course of producing documents, designate documents or material

16 as “Attorney’s Eyes Only”; however, a party may oppose such designation as set forth in

17 Section 6 below.

18 3.        SCOPE

19           The protections conferred by this agreement cover not only confidential material (as

20 defined above), but also (1) any information copied or extracted from confidential material; (2)

21 all copies, excerpts, summaries, or compilations of confidential material; and (3) any deposition

22 testimony marked confidential by any attorney attending the deposition.

23           However, the protections conferred by this agreement do not cover information that is

     PROTECTIVE ORDER - 2
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 3 of 13




 1 in the public domain or becomes part of the public domain through trial or otherwise.

 2 4.        ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 3           4.1      Basic Principles. A receiving party may use confidential material that is

 4 disclosed or produced by another party or by a non-party in connection with this case only for

 5 prosecuting, defending, or attempting to settle this litigation. Confidential material may be

 6 disclosed only to the categories of persons and under the conditions described in this agreement.

 7 Nothing in this agreement shall be construed to limit in any way any party’s or non-party’s use

 8 of its own confidential material, nor shall it affect any person’s or entity’s subsequent waiver

 9 of its own prior designation with respect to its own confidential material.

10           4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

11 ordered by the court or permitted in writing by the designating party, a receiving party may

12 disclose any confidential material only to:

13                    (a)         the receiving party’s counsel of record in this action, as well as

14 employees of counsel to whom it is reasonably necessary to disclose the information for this

15 litigation;

16                    (b)         the officers, directors, and employees (including in house counsel) of the

17 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

18 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

19 designated;

20                    (c)         experts and consultants to whom disclosure is reasonably necessary for

21 this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

22 (Exhibit A);

23                    (d)         the court, court personnel, and court reporters and their staff;

     PROTECTIVE ORDER - 3
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 4 of 13




 1                    (e)         copy or imaging services retained by counsel to assist in the duplication

 2 of confidential material, provided that counsel for the party retaining the copy or imaging

 3 service instructs the service not to disclose any confidential material to third parties and to

 4 immediately return all originals and copies of any confidential material;

 5                    (f)         Witnesses in the action to whom disclosure is reasonably necessary and

 6 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

 7 otherwise agreed by the designating party or ordered by the Court.

 8                    (g)         the author or recipient of a document containing the information or a

 9 custodian or other person who otherwise possessed or knew the information;

10                    (h)         any other person, only upon order of the Court or with the written consent

11 of the party producing the confidential material.

12           4.3      Filing Confidential Material. Before filing confidential material or discussing or

13 referencing such material in court filings, the filing party shall confer with the designating party,

14 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

15 remove the confidential designation, whether the document can be redacted, or whether a

16 motion to seal or stipulation and proposed order is warranted. During the meet and confer

17 process, the designating party must identify the basis for sealing the specific confidential

18 information at issue, and the filing party shall include this basis in its motion to seal, along with

19 any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures

20 that must be followed and the standards that will be applied when a party seeks permission from

21 the court to file material under seal. A party who seeks to maintain the confidentiality of its

22 information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the

23 party filing the motion to seal. Failure to satisfy this requirement will result in the motion to

     PROTECTIVE ORDER - 4
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 5 of 13




 1 seal being denied, in accordance with the strong presumption of public access to the Court’s

 2 files.

 3 5.        DESIGNATING PROTECTED MATERIAL

 4           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each

 5 party or non-party that designates information or items for protection under this agreement must

 6 take care to limit any such designation to specific material that qualifies under the appropriate

 7 standards. The designating party must designate for protection only those parts of material,

 8 documents, items, or oral or written communications that qualify, so that other portions of the

 9 material, documents, items, or communications for which protection is not warranted are not

10 swept unjustifiably within the ambit of this agreement.

11           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

12 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

13 unnecessarily encumber or delay the case development process or to impose unnecessary

14 expenses and burdens on other parties) expose the designating party to sanctions.

15           If it comes to a designating party’s attention that information or items that it designated

16 for protection do not qualify for protection, the designating party must promptly notify all other

17 parties that it is withdrawing the mistaken designation.

18           5.2      Manner and Timing of Designations. Except as otherwise provided in this

19 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

20 ordered, disclosure or discovery material that qualifies for protection under this agreement must

21 be clearly so designated before or when the material is disclosed or produced.

22                    (a)         Information in documentary form: (e.g., paper or electronic documents

23 and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

     PROTECTIVE ORDER - 5
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 6 of 13




 1 proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that

 2 contains confidential material. If only a portion or portions of the material on a page qualifies

 3 for protection, the producing party also must clearly identify the protected portion(s) (e.g., by

 4 making appropriate markings in the margins).

 5                    (b)         Testimony given in deposition or in other pretrial proceedings: the

 6 parties and any participating non-parties must identify on the record, during the deposition or

 7 other pretrial proceeding, all protected testimony, without prejudice to their right to so designate

 8 other testimony after reviewing the transcript. Any party or non-party may, within 30 days after

 9 receiving the transcript of the deposition or other pretrial proceeding, designate portions of the

10 transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect

11 confidential information at trial, the issue should be addressed during the pre-trial conference.

12                    (c)         Other tangible items: the producing party must affix in a prominent place

13 on the exterior of the container or containers in which the information or item is stored the word

14 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

15 the producing party, to the extent practicable, shall identify the protected portion(s).

16           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

17 designate qualified information or items does not, standing alone, waive the designating party’s

18 right to secure protection under this agreement for such material. Upon timely correction of a

19 designation, the receiving party must make reasonable efforts to ensure that the material is

20 treated in accordance with the provisions of this agreement. For purposes of this section, a

21 correction will be timely if the designating party issues the correction in writing within 30 days

22 of producing the documents at issue, or 30 days following the original deadline to designate

23 testimony confidential.

     PROTECTIVE ORDER - 6
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 7 of 13




 1 6.        CHALLENGING CONFIDENTIALITY AND ATTORNEY’S EYES ONLY

 2 DESIGNATIONS

 3           6.1      Timing of Challenges. Any party or non-party may challenge a designation of

 4 confidentiality or attorney’s eyes only at any time. Unless a prompt challenge to a designating

 5 party’s confidentiality or attorney’s eyes only designation is necessary to avoid foreseeable,

 6 substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of

 7 the litigation, a party does not waive its right to challenge a confidentiality or attorney’s eyes

 8 only designation by electing not to mount a challenge promptly after the original designation is

 9 disclosed.

10           6.2      Meet and Confer. The parties must make every attempt to resolve any dispute

11 regarding confidential and attorney’s eyes only designations without court involvement. Any

12 motion regarding confidential or attorney’s eyes only designations or for a protective order

13 must include a certification, in the motion or in a declaration or affidavit, that the movant has

14 engaged in a good faith meet and confer conference with other affected parties in an effort to

15 resolve the dispute without court action. The certification must list the date, manner, and

16 participants to the conference. A good faith effort to confer requires a face-to-face meeting or

17 a telephone conference.

18           6.3      Judicial Intervention. If the parties cannot resolve a challenge without court

19 intervention, the designating party may file and serve a motion to retain confidentiality under

20 Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

21 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

22 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

23 other parties) may expose the challenging party to sanctions. All parties shall continue to

     PROTECTIVE ORDER - 7
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 8 of 13




 1 maintain the material in question as confidential until the court rules on the challenge.

 2 7.        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 3 LITIGATION

 4           If a party is served with a subpoena or a court order issued in other litigation that

 5 compels disclosure of any information or items designated in this action as

 6 “CONFIDENTIAL,” that party must:

 7                    (a)         promptly notify the designating party in writing and include a copy of

 8 the subpoena or court order;

 9                    (b)         promptly notify in writing the party who caused the subpoena or order to

10 issue in the other litigation that some or all of the material covered by the subpoena or order is

11 subject to this agreement. Such notification shall include a copy of this agreement; and

12                    (c)         cooperate with respect to all reasonable procedures sought to be pursued

13 by the designating party whose confidential material may be affected.

14 8.        SECURITY OF PROTECTED MATERIAL

15           Any person in possession of another party's confidential material shall exercise the same

16 care with regard to the storage, custody, or use of such confidential material as they would apply

17 to their own material of the same or comparable sensitivity. A receiving party must take

18 reasonable precautions to protect confidential material from loss, misuse and unauthorized

19 access, disclosure, alteration and destruction, including but not limited to:

20           (a)      Any confidential material obtained or downloaded from the litigation support

21 sites, in electronic format shall be stored only on devices (e.g. laptop, tablet, smartphone, thumb

22 drive, portable hard drive) that are password protected and/or encrypted with access limited to

23 persons entitled to access the confidential material under this agreement. If the user is unable

     PROTECTIVE ORDER - 8
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 9 of 13




 1 to password protect and/or encrypt and/or encrypt the device, then the confidential material

 2 shall be password protected and/or encrypted at the file level.

 3           (b)      Confidential material in paper format is to be maintained in a secure location

 4 with access limited to persons entitled to access the confidential material under this agreement.

 5 9.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 6           If a receiving party learns that, by inadvertence or otherwise, it has disclosed

 7 confidential material to any person or in any circumstance not authorized under this agreement,

 8 the receiving party must immediately (a) notify in writing the designating party of the

 9 unauthorized disclosures within three (3) business days of the receiving party’s discovery of

10 the breach and cooperate with the producing party or law enforcement in investigating any such

11 security incident, (b) use its best efforts to retrieve all unauthorized copies of the protected

12 material and to ensure that no further or greater unauthorized disclosure and/or use thereof is

13 made, (c) inform the person or persons to whom unauthorized disclosures were made of all the

14 terms of this agreement, and (d) request that such person or persons execute the

15 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

16           Unauthorized or inadvertent disclosure does not change the status of the confidential

17 material or waive the right to hold the disclosed confidential materials as protected by this

18 agreement.

19 10.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

20 MATERIAL

21           If, in connection with this litigation, a party discloses or makes available information

22 later identified to be subject to a claim of attorney-client privilege or work-product protection,

23 whether inadvertent or otherwise, such disclosure shall not constitute or be deemed a waiver or

     PROTECTIVE ORDER - 9
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 10 of 13




 1 forfeiture of any claim of privilege or work-product protection with respect to the privileged or

 2 work-product information or its subject matter in this case or in any other federal or state

 3 proceeding, unless the producing party attempts affirmatively to use any such information in

 4 any motion, pleading or otherwise in this case.

 5           This Paragraph 10 shall constitute an order pursuant to Fed. R. Evid. 502(d) and shall

 6 be interpreted to provide the maximum protection allowed by Fed. R. Evid. 502(d). Nothing

 7 contained herein is intended to or shall serve to limit a party’s right to conduct a review of

 8 documents or information for relevance, responsiveness, privilege or work product before

 9 producing them to opposing parties.

10           When a producing party gives notice to receiving parties that certain inadvertently

11 produced material is subject to a claim of privilege or other protection, the obligations of the

12 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

13 11.       NON TERMINATION, JURISDICTION AND RETURN OF DOCUMENTS

14           Within 60 days after the termination of this action, including all appeals, each receiving

15 party must return all confidential material to the producing party, including all copies, extracts

16 and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

17 destruction and certification of such destruction.

18           Notwithstanding this provision, counsel are entitled to retain one archival copy of all

19 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

20 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

21 work product, even if such materials contain confidential material as well as archival copies of

22 attorney work-product created that contain confidential material.

23           The confidentiality obligations imposed by this agreement shall remain in effect until a

     PROTECTIVE ORDER - 10
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 11 of 13




 1 designating party agrees otherwise in writing or a court orders otherwise.

 2           Each of the parties hereto shall be entitled to seek modification of this agreement by

 3 application to the Court on notice to the other parties hereto.

 4           A party needing relief from the provisions of this agreement may, if agreement between

 5 or among the parties cannot be reached, seek appropriate relief from the Court upon notice to

 6 the other parties.

 7           This Court shall retain jurisdiction over all persons subject to this agreement to the

 8 extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

 9 contempt thereof.

10           IT IS SO ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

11 documents in this proceeding shall not, for the purposes of this proceeding or any other federal

12 or state proceeding, constitute a waiver by the producing party of any privilege applicable to

13 those documents, including the attorney-client privilege, attorney work-product protection, or

14 any other privilege or protection recognized by law.

15           Dated this 16th day of July, 2020.

16
                                                  A
17                                                THE HONORABLE ROBERT S. LASNIK
                                                  UNITED STATES DISTRICT JUDGE
18
     Presented By:
19
   /s/ Kristin Nealey Meier
20 Kristin Nealey Meier, WSBA #33562
   RYAN, SWANSON & CLEVELAND, PLLC
21 1201 Third Avenue, Suite 3400
   Seattle, Washington 98101-3034
22 Telephone: (206) 464-4224
   Facsimile: (206) 583-0359
   kmeier@ryanlaw.com
23

     PROTECTIVE ORDER - 11
     Case No. 2:19-cv-00445-RSL
             Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 12 of 13




 1 /s/ Mark A. Konkel
   Mark A. Konkel (pro hac vice)
   Nidhi Srivastava (pro hac vice)
 2 KELLEY DRYE & WARREN LLP
   101 Park Avenue
 3 New York, NY 10178
   Telephone: (212) 808-7800
 4 Facsimile: (212) 808-7897
   mkonkel@kelleydrye.com
 5 NSrivastava@KelleyDrye.com

 6 Attorneys for Defendant
   Tech Mahindra (Americas) Inc.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     PROTECTIVE ORDER - 12
     Case No. 2:19-cv-00445-RSL
              Case 2:19-cv-00445-RSL Document 42 Filed 07/16/20 Page 13 of 13




 1                                              EXHIBIT A

                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
              I, ____________________________________ [print or type full name], of
 3
     ____________________________________ [print or type full address], declare under penalty
 4
     of perjury that I have read in its entirety and understand the Stipulated Protective Order that
 5
     was issued by the United States District Court for the Western District of Washington on [date]
 6 in the case of ________________ [insert formal name of the case and the number and

 7 initials assigned to it by the court]. I agree to comply with and to be bound by all the terms

 8 of this Stipulated Protective Order and I understand and acknowledge that failure to so comply
     could expose me to sanctions and punishment in the nature of contempt. I solemnly promise
 9
     that I will not disclose in any manner any information or item that is subject to this Stipulated
10
     Protective Order to any person or entity except in strict compliance with the provisions of this
11
     Order.
12            I further agree to submit to the jurisdiction of the United States District Court for the
13 Western District of Washington for the purpose of enforcing the terms of this Stipulated

14 Protective Order, even if such enforcement proceedings occur after termination of this action.

15 Date:
     City and State where sworn and signed:
16
     Printed name:
17
     Signature:
18

19

20

21

22

23

     PROTECTIVE ORDER - 13
     Case No. 2:19-cv-00445-RSL
